ORDER
PER CURIAM:
Following a jury trial, Marcus Smith was convicted in the Circuit Court of Clay County of second-degree (felony) murder, unlawful use of a weapon, and two counts of armed criminal action. Smith appeals. He argues that the circuit court erred in: simultaneously finding him guilty of both felony murder and unlawful use of a weapon, in violation of the merger doctrine and his right not to be twice put in jeopardy for the same offense; failing to instruct the jury on voluntary manslaughter; admitting as an exhibit a firearm which was not used in the offense; and failing to grant his motion for acquittal due to the insufficiency of the evidence. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).